Exhibit 99.1 Investor Contact: Tripp Sullivan Media Contact: Joy Sutton SCR Partners (615) 587-7728 (615) 760-1104 Mediarequest@contactAAC.com IR@contactAAC.com AAC Holdings, Inc. Reports Fourth Quarter and Full Year 2016 Results BRENTWOOD, Tenn. – (February 27, 2017) AAC Holdings, Inc. (NYSE: AAC) announced its results for the fourth quarter and year ended December 31, 2016. All comparisons included in this release are to the comparable prior year period unless otherwise noted. Fourth Quarter and Full Year 2016 Operational and Financial Highlights: • Total residential bed count increased 27% to 1,140 for the quarter and sober living totaled 202 • Effective residential bed count increased 36% to 1,067 for the quarter • Client admissions increased 25% to 3,078 for the quarter and increased 53% to 11,849 for the year • Average daily residential census increased 25% to 835 for the quarter and increased 46% to 818 for the year; average sober living census was 128 for the quarter • Outpatient visits increased 265% to 15,817 for the quarter and increased 282% to 49,173 for the year • Revenues increased 24% to $72.4 million for the quarter and increased 32% to $279.8 million for the year • Net income to common stockholders was $0.5 million for the quarter, or $0.02 per diluted common share, and net loss to common stockholders was ($0.6) million for the year, or ($0.03) per diluted common share • Adjusted EBITDA increased 18% to $11.1 million for the quarter and increased 8% to $47.7 million for the year (see non-GAAP reconciliation herein) • Adjusted earnings per diluted common share was $0.15 for the quarter and $0.71 for the year (see non-GAAP reconciliation herein) Amendment of Senior Secured Credit Agreement • On February 27, 2017, the Company amended the terms of its senior secured credit facility to, among other items, extend the previously scheduled step down in its total leverage covenant from 4.25x to 4.0x from March 31, 2017 to December 31, 2017, and to provide for additional Adjusted EBITDA add backs under its covenant calculation to account for its February 2017 reduction in workforce
